Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending.
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021; 08/06/2021; 11/01/2021 is being considered by the examiner.

REASONS OF ALLOWANCE:
The following is an examiner's statement of reasons for allowance:
In dependent claim 1 is considered to have allowable subject matter because claim 1 distinguishes the Applicant's claimed clamp primarily as against the teachings of prior art via the recitation of 
“a body including
a first slot sidewall that extends inwardly from the first bottom surface;

a nose that extends into the slot from the second slot sidewall, wherein the second slot sidewall is fixed relative to the first slot sidewall and the slot base; 
an aperture that extends through the first side surface to the slot, the aperture extending along an axis that is oriented at an oblique angle to the vertical dimension;
 an insert including: 
an arm extending between a protrusion and a distal end of the insert; 
a first side surface of the arm with a first projection; and 
a second side surface of the arm with a second projection, wherein the protrusion is positionable within the recess of the body such that one of the first side surface and the second side surface of the arm is facing the first slot sidewall” as recited in the claim which is not found in the prior art either singly or in combination.
The closest prior art of record is Header (US 8,910,928). Header teaches a standing seam clamp with the features generally as claimed but does not teach the body and insert each including the features as identified above in a manner which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. The claims are therefore believe to be patentable.

Claims 2-19 are all dependent from claim 1, also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAN LE/Primary Examiner, Art Unit 3632